Title: To Thomas Jefferson from William Turpin, 29 March 1825
From: Turpin, William
To: Jefferson, Thomas


                        Most Respected Friend
                        
                            State New York New Rochell
                            March 29 1825
                    among the Numerous papers Sent to me from the friends of humanity both in England, and US, was one Containing Copy of your Letter dated August 25th 1814, to Edward Coles Secretary to the president, in which you highly Approve his principle in favr of the oppressed Affricans, and “Recommend to him as a Young man to persevere until Complete emansipation Shall be Affected, excusing yourself as being too old to Act, and that your sentiments had long been in possession of the Public”I return you my sincere thanks for those Sentiments, where you Conclude with Saying “you would rather they where Set free by Consent of their Masters than by their extirpation, as God has not a Single Attribute that will Side with us in the Contest”I confess this Comming from your hand is a great Assistance to those Who advocate their Cause, but this is only on paper, While I in a more humbly Station have at once come up to the Standard, without regard to Cost, upwards of Sixty has passed through my hands to freedom, about one half at my own Cost, which has not been much less than $20,000, I have sSent to My Agent in Carolina (my Late residence) Offiring to pay all their Expence provided they will go to Hayti, I am convinced that they have Establised a Regular Government in that Island, I doubt not my Dear friend that this will Convince you that they are Capable of Self Government, and that you will as the Last Legasee Convince the World that you Continue in the Same mind as when you wrote the Notes on Virginia, by directing your Slaves to be sent to Hayti, this Comming from you at Death will be a bright example which no doubt many others will be induced to followI am Sorry that such a Man as general Washington (with So large a fortune) Should not make Some Compensation to his faithfull Servants when he Set them freethe King of England Sent Major Moodey through the West Indies, Spanish America & the United State to make inquiry into the Conduct and Charrecter of Slaves, and freemen, So as to Report the most favourable plan for Emelorating the Condition of Slaves, to lead to a final emansipation, last year Major Moodey finnished his Mission was at New York on his way hurrying home before the Meeting of Parlement, he called on me Several times, the most favourable impresson when we parted, was to Recommend, that all females born after a Certain day to be free, and Educated at public Expence, and brought up to Usefull imployments So as to be capable of makg their Children usefull members of Society,I here Send you a pamphlet containg the Sentiments of a Large Majority of the people in England, tho under the Simple Signature of a female, I am old and worn out as well as yourself, yet do not dispair of our yet doing Something towards the Relief of those oppressed people I pray the Most high God to inable you to do much good in the Earth before you Leave this Mortal StateYour Sincere friend
                        Willm Turpin